Citation Nr: 0426582	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  02-06 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently rated 20 percent disabling.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.

3.  Entitlement to an increased rating for tinnitus, 
currently rated 10 percent disabling.

4.  Entitlement to service connection for a cervical spine 
condition.

5.  Entitlement to special monthly compensation based on the 
need for aid and attendance or by reason of being housebound


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran had more than 30 years of service, retiring in 
May 1978.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that denied increased ratings for 
hypertension (currently rated 20 percent), awarded service 
connection and a 0 percent rating for bilateral hearing loss, 
awarded service connection and a 10 percent rating for 
tinnitus, and denied service connection for a cervical spine 
condition.  During the pendency of this appeal, the veteran 
moved, and the RO in St. Petersburg, Florida, obtained 
jurisdiction over the veteran's claims.  In August 2004, the 
veteran cancelled a hearing scheduled before the Board.

The veteran has not appealed the May 2003 statement of the 
case regarding two claims to the Board.  Thus, these claims 
are not before the Board at this time.

The claims for an increased rating for hypertension and for 
special monthly compensation based on the need for aid and 
attendance or by reason of being housebound are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All requisite notices and assistance owed to the veteran 
has been provided, and all evidence necessary for an 
equitable disposition of the claims for increased ratings for 
bilateral hearing loss, tinnitus and for service connection 
for a cervical spine condition has been obtained.

2.  The veteran's hearing loss is manifested by level I 
hearing in the right ear and level I hearing in the left ear.

3.  The veteran has a 10 percent rating for his bilateral 
tinnitus, which is the highest possible schedular rating for 
this condition.

4.  Cervical degenerative joint disease was first manifested 
years after service and is not related to any incident 
therein or to any other service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss, now rated 0 percent disabling, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2003).

2.  The claim for an increased rating on a schedular basis 
for bilateral tinnitus is without legal merit.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 
(2003).

3.  A cervical spine condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

Records from all periods of his active service have been 
obtained.  He reported several episodes of paroxysmal 
auricular tachycardia throughout service, although there was 
no evidence of cardiac disease.  As a result of this 
condition, he was removed from flight status.  On his 
retirement physical examination in March 1978, his spine was 
normal, but he had hypertension.  

The veteran underwent a VA examination in September 1978.  An 
EKG was within normal limits, and a lumbar spine X-ray showed 
degenerative disc disease.  Diagnoses included heart 
problems, including tachycardia and hypertension, by record, 
with tachycardia not noted on the examination; and back 
problem, denied by the veteran, but degenerative disc disease 
noted.  

In September 1978, the RO awarded service connection for 
hypertension with a history of tachycardia (rated 20 percent) 
and degenerative disc disease claimed as a back problem 
(rated 0 percent).

Progress notes from the early to mid-1980s generally showed 
uncontrolled blood pressure followed by "excellent 
improvement" in blood pressure in 1984, with home blood 
pressure readings in the 140/80 range.  Then, progress notes 
from the mid-1980s showed uncontrolled and unacceptable blood 
pressure readings.  However, after medication changes, 
progress notes from the mid-to-late 1980s showed borderline 
and elevated blood pressure at the doctor's office, with 
excellent blood pressure readings at home.  Several progress 
notes indicated that the veteran become extremely tense prior 
to these office visits.  

Progress notes from the early to mid-1990s continue to show 
generally high blood pressure with widely ranging 
fluctuations.  Various readings from September 1996 were in 
the 130s to 140s/50s to low 80s.  A progress note indicates 
that review of serial blood pressure readings showed 
normotensive blood pressure.  

On VA spine examination in September 1999, the history of low 
back and neck pain was not clear-cut since the examiner did 
not have all medical records available and since the veteran 
recalled no clear-cut injury.  The examiner felt that x-rays 
were not needed since "they would surely show degenerative 
changes."  The examiner noted that the veteran did not 
manifest hearing impairment in the quiet examination room.  
Diagnoses were chronic neck and low back pain, discogenic.  

On VA audiological examination in September 1999, the veteran 
reported severe itching in his ear canals, with ear pain.  He 
denied having any communication difficulty, but he described 
constant tinnitus and feeling off balance and physically 
disoriented at times.  He had mild to moderately severe 
sensorineural hearing loss bilaterally.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
25
45
55
LEFT
5
5
15
50
70

The average was 34 on the right and 35 on the left.  Speech 
discrimination was 96 percent on the right and 92 percent on 
the left.

On VA aid and attendance examination in July 2000, the 
veteran had a history of chronic neck pain and of 
hypertension.  His heart disease was tachycardia, which was 
relatively well controlled with medication.  At present, he 
did not have a history of hearing loss.  Blood pressure was 
160/94.  He had moderate to severe paraspinal muscle spasms 
in the cervical and lumbar regions.  

The impressions were hypertension, relatively controlled with 
medication; heart disease of tachycardia, which was under 
control with medication; and cervical and lumbosacral 
degenerative joint disease with severe restricted range of 
motion, moderate to severe fatigability, and mild 
incoordination.  

On VA audiological examination in July 2000, the veteran 
reported occasional difficulty hearing conversation and 
constant bilateral tinnitus.  At times, he was off balance 
and physically disoriented.  Pure tone thresholds were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
30
50
60
LEFT
10
5
20
50
75

The average pure tone thresholds were 37, bilaterally.  
Speech discrimination was 96 percent on the right and 92 
percent on the left.  Results were "essentially unchanged" 
from a 1999 evaluation; a hearing aid evaluation was 
recommended.

On VA treatment in January 2001, the veteran reported chronic 
neck and lower back problems, which he ascribed to having to 
eject from aircraft in service.  He had marked decrease in 
the range of motion of his neck in all directions.  Blood 
pressure was 200/90.  Assessments included diffuse 
degenerative joint disease, peripheral and axial, of the 
neck, lumbosacral spine, fingers, right knee, and right 
ankle, as well as elevated hypertension.

In June 2001, a VA doctor who had previously examined the 
veteran wrote that he could find no documentation of any 
injury to the cervical spine region.  He stated that hence 
the injury to the cervical spine really cannot be related to 
the service-connected injuries.  He also stated that the 
veteran's lower back pain did not cause the cervical spine 
disease.  

X-rays from November 2001 showed mild to moderate 
degenerative disc changes at C2-C3 and C5-C6.  He also had 
extensive lumbar spondylosis without significant degenerative 
disc changes.  He continued to report chronic pain in the 
lower back, neck, hands, knees, and ankles in December 2001.

VA medical records from March 2002 show that his wife's 
doctor had recently prescribed him blood pressure medication.  
His home blood pressure readings showed systolic readings in 
the 130s and diastolic readings in the 70s.  Blood pressure 
readings at the doctor's office were 182/84 and 200/78. 

In November 2002, the veteran complained of diffuse 
arthralgias.  His blood pressure was measured as 172/78 and 
then 160/80.  Assessments included hypertension, probably 
controlled.  Later that month, it was noted that home blood 
pressure readings were normal and that he should therefore 
continue with current medications.  A late November 2002 X-
ray showed lumbar spondylosis with mild degenerative disc 
disease, unchanged from January 2001.    

On VA heart examination in November 2002, it was noted that 
the veteran was wheelchair-bound because of injury to the 
lumbar and cervical spine resulting from slipping and falling 
when exiting various plane cockpits.  His blood pressure was 
145/80, and he was on a variety of medications.  His pulse 
was 92, which was "on the fast side" for someone taking 
certain medication, but it was within normal limits.  The 
examiner noted recent, higher blood pressure readings, 
including 182/84 (May 2002) and 172/78 (November 2002).  The 
examiner noted that the veteran could hear normal 
conversation tones used in a quiet examining room without the 
examiner's having to raise his voice.  The diagnosis was 
hypertensive cardiovascular disease.  The examiner stated 
that he had not identified in his computer if the 
hypertensive cardiovascular disease were service-connected; 
therefore, he could not render a definite opinion about the 
service connection between his hypertension, tachycardia, and 
any other cardiovascular process.  

II.  Analysis

A.  Veterans Claims Assistance Act of 2000

First, the Board will address recent legislation and 
developments involving VA's duty to notify and assist 
claimants.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, codified at 38 U.S.C.A. §§ 5103 & 
5107 (West 2002), (the "VCAA") was signed into law.  This 
enhanced the notification and assistance duties of the VA 
towards claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2003) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable AOJ decision is issued.  Section 3(a) of 
the VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. 
§ 3.159(b)(1) require that, upon receipt of a complete or 
substantially complete application, the VA must notify the 
claimant and any representative of any information and any 
medical or lay evidence not previously provided to the VA 
that is necessary to substantiate the claim; this notice 
requires the VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which 
portion the VA will attempt to obtain on the claimant's 
behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the initial unfavorable decision was made in 
October 2001, that is, after the date of the VCAA's enactment 
on November 9, 2000.  The requirements for the type of notice 
described in Pelegrini and the timing thereof were met by a 
June 2001 letter from the RO to the veteran.  This notice 
informed the veteran of the types of evidence needed and how 
the evidence would be secured.  Thus, there was no defect in 
the timing or content of the VCAA notice to the veteran.  

Even if the June 2001 notice were deemed deficient in terms 
of content, subsequent VA notices have informed the veteran 
of all applicable laws and regulations, what types of 
evidence are needed to support his claims, who is responsible 
for securing specific items, and the need for any other 
evidence that the veteran may have in his possession.  The 
VA's thorough notices of all matters required by the VCAA and 
its regulatory progeny throughout this adjudication have 
cured any defects involving notice of the provisions of the 
VCAA or the timing of such notice.  The RO sent the veteran a 
statement of the case (SOC) in April 2002 and supplemental 
statements of the case (SSOCs) in March 2003 and October 
2003.  The VA has also sent additional correspondence at 
various times throughout this adjudication, including 
requests for evidence of medical treatment or other evidence.  
Together, these documents have fully discussed the evidence 
considered and the pertinent laws and regulations, including 
provisions of the VCAA and the reasons for the RO's 
decisions.  There can be no harm to the veteran, as the VA 
has made all efforts to notify and to assist the veteran with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

The VA has also obtained all relevant service and post-
service medical treatment records of which it has notice, and 
it has examined the veteran on several occasions, with 
discussions of the nature, etiology, and severity of the 
conditions at issue here.  Therefore, the VA has satisfied 
its "duty to assist" the veteran.  

Through discussions in correspondence, the rating decisions, 
the SOC, and the SSOCs, the VA has informed the veteran of 
the evidence necessary to substantiate his claims.  He has 
been informed of his and the VA's respective responsibilities 
for providing evidence.  Pertinent identified medical records 
have been obtained.  It does not appear that there is any 
additional, relevant medical treatment evidence that should 
be obtained with regard to these claims.  The notice and duty 
to assist provisions of the law are satisfied.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

The Board now addresses the merits of the claims for 
increased ratings for bilateral hearing loss, tinnitus and 
for service connection for a cervical spine condition.

B.  Claims for increased ratings

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2003).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2003).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2003).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1(2003); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

1.  Hearing loss

The veteran's service-connected bilateral hearing loss is now 
rated 0 percent (or noncompensably) disabling.

Hearing loss is evaluated by mechanical application of a grid 
diagram involving average puretone thresholds and speech 
discrimination results.  The currently applicable rating 
criteria provide a table for ratings purposes (Table VI) to 
determine a Roman numeral designation (I through XI) for 
hearing impairment, established by a state-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the pure tone threshold average 
which is the sum of the pure tone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  
38 C.F.R. § 4.85 (2003).  

The Board has reviewed the entire medical history, including 
two recent VA audiological evaluations.  While the 
examination from 1999 shows deterioration from previous 
examinations, especially in terms of symptoms, the 2000 
examination does not show further compensable deterioration.  
Moreover, aside from the contentions by the veteran's 
representative that a more recent VA examination is needed, 
there is no evidence or allegation that the veteran's hearing 
loss has in fact worsened since the last VA examination.  
Accordingly, the Board is satisfied with the contemporaneity 
of the examinations of record.  There, based on the 
outpatient treatment records and the statements of the 
veteran himself, no indication that a third VA evaluation 
would provide a basis to grant this claim.  

The Board has considered the specific findings from each of 
these examinations by reference to a mechanical application 
of the grid system used to evaluate hearing loss disability 
for VA purposes and the veteran's contention that his hearing 
loss has worsened.  However, both the findings on both the 
1999 and 2000 VA examinations result in a 0 percent rating 
based on the mechanical application of the grid system under 
38 C.F.R. § 4.85.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  The veteran's hearing loss in both 
tests was manifested by level I hearing in the right ear and 
level I hearing in the left ear on a scale of I through XI, 
level XI being the highest level of hearing loss and level I 
being the lowest.  Simply stated, while the veteran's hearing 
loss may have worsened over several years, the testing does 
not indicate that the hearing loss is at a point where the 
condition is compensable for VA purposes.    

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 38 
C.F.R. § 4.86 (2003), but the veteran's test results do not 
meet the minimum criteria for that alternate method, and thus 
his bilateral hearing loss is to be rated by the usual 
method.  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2003).  However, there is no competent evidence 
that the disability causes marked interference with 
employment or requires frequent hospitalizations or otherwise 
produces unrecognized impairment suggesting extraschedular 
consideration is indicated.  

The preponderance of the evidence is against the claim for an 
increased, compensable rating for bilateral hearing loss.  
The benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



2.  Tinnitus

The veteran's service-connected bilateral tinnitus is now 
rated 10 percent disabling.

A 10 percent evaluation is highest possible evaluation under 
the VA's Schedule for Rating Disabilities for tinnitus.  38 
C.F.R. § 4.87, DC 6260 (2003).  Only a single evaluation will 
be assigned for recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in the head.  38 C.F.R. 
§ 4.87, DC 6260, Note 1.  Objective tinnitus (which is a 
condition in which the sound is audible to other people and 
has a definable cause that may or may not be pathologic), 
which is not found in this case, is not to be rated under 
Diagnostic Code 6260; it is to be evaluated as part of the 
underlying condition causing it.  38 C.F.R. § 4.87, DC 6260, 
Note 3.

In a precedent opinion, the VA General Counsel held that DC 
6260 authorized a single 10-percent disability rating for 
tinnitus, regardless of whether tinnitus is perceived as 
unilateral, bilateral, or in the head, and that separate 
ratings for tinnitus for each ear may not be assigned under 
Diagnostic Code 6260 or any other diagnostic code.  This is 
the case with regard to both the version of DC 6260 in effect 
prior to June 10, 1999, and the version in effect since 
revisions at that time.  VAOPGCPREC 2-03 (May 22, 2003); see 
38 C.F.R. § 14.507(b) (2003) (General Counsel precedent 
opinions binding on the Board).  

Effective June 13, 2003, VA amended DC 6260 by adding a note 
clarifying that only a single evaluation is available for 
recurrent tinnitus, "whether the sound is perceived in one 
ear, both ears, or in the head."  68 Fed. Reg. 25,822, 
25,823 (2003).  Accordingly, as a matter of law, separate 
schedular ratings of 10 percent may not be assigned for 
tinnitus of each ear.  Generally see Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

In a more recent precedential opinion, the VA General Counsel 
held that the VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
for separate ratings for each ear for bilateral tinnitus 
because there is no information or evidence that could 
substantiate the claim.  The General Counsel reasoned that 
entitlement to such claimed separate ratings was barred by 
both the current version of DC 6260 and the previous versions 
of DC 6260 as interpreted by an earlier precedent opinion.  
VAOPGCPREC 2-2004 (Mar. 9, 2004).  In effect, the General 
Counsel has reasoned - in binding opinions - that the recent 
regulatory amendments to the diagnostic code for tinnitus are 
purely clarifications and have merely set in concrete the 
same interpretation of that code that had previously been in 
effect.  

The Board has again considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2003).  However, there is again no competent 
evidence that the disability causes marked interference with 
employment or requires frequent hospitalizations or otherwise 
produces unrecognized impairment suggesting extraschedular 
consideration is indicated.  

In sum, the veteran may not receive separate ratings for his 
service-connected bilateral tinnitus as a matter of law and 
the highest evaluation for tinnitus within the VA Rating 
Schedule is disabilities is 10 percent.  Since the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

In deciding the veteran's claims (both claims), the Board has 
considered the Court's determination in Fenderson v. West, 12 
Vet. App. 119 (1999) and whether he is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126.  See also Francisco, 7 Vet. App. at 58 (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  

The Board does not find evidence that the veteran's 
disability evaluations should be increased for any separate 
period based on the facts found during the appeal period.  
The evidence of record from the day the veteran's filed his 
claims to the present supports the conclusion that he is not 
entitled to increased compensation during any time within the 
appeal period.

C.  Service connection for cervical spine condition

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).  In addition, service 
connection may be presumed for certain chronic diseases, 
including arthritis, that are manifested to a compensable 
degree within one year after separation from service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2003).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2003).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2003).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  "A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service."  
Watson v. Brown, 309, 314 (1993).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In this case, there is no evidence whatsoever in the 
veteran's service medical records of any neck or cervical 
spine symptoms or diagnoses.  

The veteran contends that attributes of his service, 
especially his duties around aircraft and injuries accrued 
over time in his military duties, have led to the development 
of a cervical spine disorder.  He also contends that his 
service-connected lumbar spine disability (degenerative disc 
disease) has caused further disability in the cervical spine 
region.  However, as a layperson, the veteran does not 
possess the requisite knowledge of medical principles of 
causation or diagnosis to be able to render any medical 
opinion.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

While the Board would not dispute the fact that the veteran 
may have injured his neck at one or more points during his 
long military service, service records and, most importantly, 
post-service records, fail to indicate a chronic neck problem 
during service associated with a neck injury or a current 
neck disorder that may be reasonable associated with the 
veteran's military career or any injury in service.  The fact 
that the veteran himself failed to cite to a chronic neck 
disorder until several years after service provides only 
negative evidence against this claim. 

The undersigned is aware of the veteran's very long and 
honorable service.  Service medical records and post-service 
medical records, however, fail to indicate a neck disorder 
until many years after the veteran's military service.  The 
Board has considered the possibility that the veteran's 
service connected back disorder has caused a neck disorder.  
It was for this reason that the June 2001 medical opinion was 
obtained.  Unfortunately, this medical opinion provides only 
negative evidence against this claim.  

The only competent evidence of record regarding the critical 
question of the etiology of the veteran's neck disorder, a 
June 2001 VA doctor's opinion, specifically rejects the 
possibility of a connection between the veteran's service-
connected lumbar spine disability and any cervical spine 
disorder.  In the opinion of the Board, this medical opinion 
is entitled to great probative weight.    

The preponderance of the evidence is against the claim for 
service connection for a cervical spine condition.  The 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.  


ORDER

The claims for increased ratings for bilateral hearing loss 
and tinnitus are denied.

The claim for service connection for a cervical spine 
condition is denied.


REMAND

The Board is of the opinion that additional development is 
necessary as to the claims for an increased rating for 
hypertension and for special monthly compensation based on 
the need for aid and attendance or by reason of being 
housebound.  

A March 2002 VA progress note refers to treatment for 
hypertension by the veteran's spouse's doctor.  Although the 
veteran has not identified this treatment, despite the VA's 
requests for all pertinent evidence, the VA has in effect 
been placed on notice of the existence of potentially 
relevant evidence.  Accordingly, the RO should request that 
the veteran provide identifying information (name, address, 
dates of treatment) for the private doctor who has apparently 
treated him for hypertension in or around 2002 and should 
then seek to obtain copies of the treatment records from that 
doctor.  If the veteran can provide these records, he should 
do so.  If these records would not support his claim, he 
should so indicate.  

The full nature and severity of the veteran's service-
connected hypertension are not entirely clear from the 
medical record.  In addition, while there is frequent 
evidence of paroxysmal auricular tachycardia in service, it 
does not appear that any consideration has been given to the 
possibility of any additional, related cardiovascular 
disabilities and symptoms.  Indeed, the most recent VA 
examination in 2002 does not even include the results of any 
EKG.  Further, it is difficult to distinguish between the 
veteran's service and nonservice connected cardiovascular 
disorders, if any.   

Therefore, on remand, the veteran should be scheduled for a 
new VA examination to assess the full nature and severity of 
his service-connected hypertension with tachycardia, to 
include a discussion of his in-service cardiovascular 
complaints (hypertension, tachycardia) and the conduct of all 
necessary diagnostic tests (such as an EKG).  

In the October 2001 rating decision, the RO also denied 
entitlement to special monthly compensation based on the need 
for aid and attendance or by reason of being housebound.  In 
several letters, including in November 2001, the veteran 
expressed disagreement with the RO's denial of this claim.  
Although this and subsequent letters have discussed his 
disability in a general way, the Board liberally construes 
the veteran's language in these various letters as indicating 
disagreement with the RO's denial of this claim.  The 
November 2001 letter was filed within the one-year period for 
initiating an appeal.  See 38 U.S.C.A. § 7105(b)(1) (West 
2002).  Once a claimant files a timely notice of disagreement 
regarding a decision by the RO, the RO must issue an SOC on 
that issue.  The failure to issue an SOC is a procedural 
defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following actions:

1.  The RO should obtain identifying 
information (name, address, dates of 
treatment) for the veteran's spouse's 
non-VA doctor who appears to have 
treated him in the last few years for 
hypertension and should then obtain all 
identified, relevant non-VA medical 
records pertaining to treatment for 
hypertension or any other cardiovascular 
disorder from 2000 to the present.  

2.  The RO should then schedule the 
veteran for an examination to assess the 
nature, severity, and etiology of any 
current cardiovascular disease, 
including both hypertension and 
tachycardia.  The claims folder must be 
provided to the examiner, and the 
examiner should review and discuss the 
entire medical history, including all 
cardiovascular diagnoses and symptoms 
already of record, including the service 
medical records documenting paroxysmal 
auricular tachycardia.  All necessary 
diagnostic tests should be performed, 
including an EKG.  

The nature and extent of the 
hypertension should be addressed.  The 
examiner should also discuss whether 
there is any relationship between any 
other found cardiovascular disorder(s) 
and service or the service-connected 
hypertension.

3.  Thereafter, the RO should 
readjudicate the claim for an increased 
rating for service-connected 
hypertension.  If the claim remains 
denied, the veteran and his 
representative should be provided an 
SSOC and the appropriate period of time 
for response.  

4.  The RO should also undertake all 
appropriate action pursuant to 38 C.F.R. 
§ 19.26 (2003), including issuance of an 
SOC on the issue of entitlement to 
special monthly compensation based on 
the need for aid and attendance or by 
reason of being housebound.  The veteran 
and his representative should be 
notified of the requirement that a 
timely substantive appeal must be 
received to complete the appeal as to 
the claim for entitlement to special 
monthly compensation based on the need 
for aid and attendance or by reason of 
being housebound, if the veteran wishes 
to appeal this issue to the Board.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome.  The 
veteran need take no action until he is notified.  The 
veteran has the right to submit additional evidence and 
argument on the issues the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 

This claim must be treated expeditiously.  All claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY 
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



